Exhibit 10.1

 



 

October 1, 2020

 

VG Acquisition Corp. 

65 Bleecker Street, 6th Floor 

New York, NY 10012

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among VG Acquisition Corp., a Cayman Islands exempted company (the
“Company”), and Credit Suisse Securities (USA) LLC, as representative (the
“Representative”) of the several underwriters (each, an “Underwriter” and
collectively, the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of up to 46,000,000 of the Company’s units
(including up to 6,000,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one of the Company’s Class A ordinary
shares, par value $0.0001 per share (the “Class A Ordinary Shares”), and
one-third of one redeemable warrant. Each whole warrant (each, a “Warrant”)
entitles the holder thereof to purchase one Class A Ordinary Share at a price of
$11.50 per share, subject to adjustment as described in the Prospectus (as
defined below). The Units will be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company has applied to have the Units listed on the New York Stock
Exchange. Certain capitalized terms used herein are defined in paragraph 11
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of VG Acquisition Sponsor LLC, a Cayman Islands limited
liability company (the “Sponsor”) and the undersigned individuals, each of whom
is, or will be, a member of the Company’s board of directors and/or management
team (each of the undersigned individuals, an “Insider” and collectively, the
“Insiders”), hereby agrees with the Company as follows:

 

1.The Sponsor and each Insider agrees that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any Ordinary Shares
(as defined below) owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any Ordinary Shares owned by it, him or her in
connection with such shareholder approval. If the Company seeks to consummate a
proposed Business Combination by engaging in a tender offer, the Sponsor and
each Insider agrees that it, he or she will not sell or tender any Ordinary
Shares owned by it, him or her in connection therewith.

 

2.The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s shareholders
in accordance with the Company’s amended and restated memorandum and articles of
association (as it may be amended from time to time, the “Charter”), the Sponsor
and each Insider shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than ten (10) business days thereafter,
redeem 100% of the Class A Ordinary Shares sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account (as defined
below), including interest earned on the funds held in the Trust Account (less
taxes payable and up to $100,000 of interest to pay dissolution expenses),
divided by the number of then outstanding Offering Shares, which redemption will
completely extinguish all Public Shareholders’ (as defined below) rights as
shareholders (including the right to receive further liquidating distributions,
if any), and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the
Company’s board of directors, dissolve and

 

 

 

liquidate, subject in the case of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and in
all cases subject to the other requirements of applicable law. The Sponsor and
each Insider agrees to not propose any amendment to the Charter (A) to modify
the substance or timing of the Company’s obligation to allow redemption in
connection with our initial business combination or to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
the required time period set forth in the Charter or (B) with respect to any
other material provisions relating to shareholders’ rights or pre-initial
Business Combination activity, unless the Company provides its Public
Shareholders with the opportunity to redeem their Offering Shares upon approval
of any such amendment at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay its taxes, divided by the number of then outstanding Offering
Shares.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any Ordinary Shares held
by it, him or her, if any, any redemption rights it, he or she may have in
connection with (a) the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a shareholder
vote to approve such Business Combination, or (b) a shareholder vote to approve
an amendment to the Charter (A) to modify the substance or timing of the
Company’s obligation to allow redemption in connection with our initial business
combination or to redeem 100% of the Offering Shares if the Company has not
consummated a Business Combination within the time period set forth in the
Charter or (B) with respect to any other material provisions relating to
shareholders’ rights or pre-initial Business Combination activity or in the
context of a tender offer made by the Company to purchase Offering Shares
(although the Sponsor, the Insiders and their respective affiliates shall be
entitled to redemption and liquidation rights with respect to any Offering
Shares it or they hold if the Company fails to consummate a Business Combination
within the time period set forth in the Charter).

 

3.During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to, any
Units, Ordinary Shares (including, but not limited to, Founder Shares), Warrants
or any securities convertible into, or exercisable, or exchangeable for,
Ordinary Shares owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, Ordinary Shares (including, but not
limited to, Founder Shares), Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it, him or her,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii). Each of the Insiders and the
Sponsor acknowledges and agrees that, prior to the effective date of any release
or waiver, of the restrictions set forth in this paragraph 3 or paragraph 7
below, the Company shall announce the impending release or waiver by press
release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

4.In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to indemnify and
hold harmless the Company against any and all loss,

 

 

 

liability, claim, damage and expense whatsoever (including, but not limited to,
any and all legal or other expenses reasonably incurred in investigating,
preparing or defending against any litigation, whether pending or threatened) to
which the Company may become subject as a result of any claim by (i) any third
party for services rendered or products sold to the Company or (ii) any
prospective target business with which the Company has entered into a written
letter of intent, confidentiality or other similar agreement or Business
Combination agreement (a “Target”); provided, however, that such indemnification
of the Company by the Indemnitor (x) shall apply only to the extent necessary to
ensure that such claims by a third party or a Target do not reduce the amount of
funds in the Trust Account to below the lesser of (i) $10.00 per Offering Share
and (ii) the actual amount per Offering Share held in the Trust Account as of
the date of the liquidation of the Trust Account, if less than $10.00 per
Offering Share is then held in the Trust Account due to reductions in the value
of the trust assets, less taxes payable, (y) shall not apply to any claims by a
third party or a Target which executed a waiver of any and all rights to the
monies held in the Trust Account (whether or not such waiver is enforceable) and
(z) shall not apply to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Indemnitor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the Indemnitor, the Indemnitor notifies the Company in writing that it
shall undertake such defense.

 

5.To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 6,000,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Initial
Shareholders agree to forfeit, at no cost, a number of Founder Shares, to be
split pro rata between them based on the number of Founder Shares they hold upon
the consummation of the Public Offering, equal to 1,500,000 multiplied by a
fraction, (i) the numerator of which is 6,000,000 minus the number of Units
purchased by the Underwriters upon the exercise of their over-allotment option,
and (ii) the denominator of which is 6,000,000. The forfeiture will be adjusted
to the extent that the over-allotment option is not exercised in full by the
Underwriters so that the Founder Shares will represent an aggregate of 20% of
the Company’s issued and outstanding Class A Ordinary Shares after the Public
Offering (not including Class A Ordinary Shares underlying the Private Placement
Warrants (as defined below)). The Initial Shareholders further agree that to the
extent that the size of the Public Offering is increased or decreased, the
Company will purchase or sell Units or effect a share repurchase or share
capitalization, as applicable, immediately prior to the consummation of the
Public Offering in such amount as to maintain the ownership of the Initial
Shareholders prior to the Public Offering at 20% of its issued and outstanding
Ordinary Shares upon the consummation of the Public Offering. In connection with
such increase or decrease in the size of the Public Offering, then (A) the
references to 6,000,000 in the numerator and denominator of the formula in the
first sentence of this paragraph shall be changed to a number equal to 15% of
the number of Class A Ordinary Shares included in the Units issued in the Public
Offering and (B) the reference to 1,500,000 in the formula set forth in the
first sentence of this paragraph shall be adjusted to such number of Founder
Shares that the Initial Shareholders would have to surrender to the Company in
order for the Initial Shareholders to hold an aggregate of 20% of the Company’s
issued and outstanding Class A Ordinary Shares after the Public Offering (not
including Class A Ordinary Shares underlying the Warrants or Private Placement
Warrants).

 

6.The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), and 7(b), as applicable, of this Letter
Agreement, (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7.(a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or any Class A Ordinary Shares issuable upon conversion
thereof) until the earlier of (A) one year after the completion of the Company’s
initial Business Combination and (B) subsequent to the Business Combination,
(x) if the closing price of the Class A Ordinary Shares equals or exceeds $12.00
per

 

 

 

share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination or (y) the date on which the Company completes a liquidation,
merger, amalgamation, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s Public Shareholders having the
right to exchange their shares of Class A Ordinary Shares for cash, securities
or other property (the “Founder Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or any Class A Ordinary Shares underlying the
Private Placement Warrants), until 30 days after the completion of a Business
Combination (the “Private Placement Warrants Lock-up Period”, together with the
Founder Shares Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and the Class A
Ordinary Shares underlying the Private Placement Warrants that are held by the
Sponsor, any Insider or any of their permitted transferees (that have complied
with this paragraph 7(c)), are permitted (a) to the Company’s officers or
directors, any affiliate or family member of any of the Company’s officers or
directors, any affiliate of the Sponsor or to any members of the Sponsor or any
of their affiliates; (b) in the case of an individual, by gift to a member of
such individual’s immediate family or to a trust, the beneficiary of which is a
member of such individual’s immediate family, an affiliate of such individual or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of such individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of an
initial Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the completion of an initial Business Combination; (g) by
virtue of the laws of the Cayman Islands or the Sponsor’s limited liability
company agreement upon dissolution of the Sponsor; or (h) in the event of the
Company’s liquidation, merger, capital stock exchange or other similar
transaction which results in all of the Company’s shareholders having the right
to exchange their Class A Ordinary Shares for cash, securities or other property
subsequent to the Company’s completion of an initial Business Combination;
provided, however, that in the case of clauses (a) through (e) or (g), these
permitted transferees must enter into a written agreement with the Company
agreeing to be bound by the transfer restrictions herein and the other
restrictions contained in this Agreement (including provisions relating to
voting, the Trust Account and liquidating distributions).

 

8.The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. The Sponsor and each Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.

 

9.Except as disclosed in the Prospectus, neither the Sponsor nor any officer,
nor any affiliate of the Sponsor or any officer, nor any director of the
Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, non-cash payments, monies in respect of any repayment of a loan
or other compensation prior to, or in connection with any services rendered in
order to effectuate, the consummation of the Company’s initial Business
Combination (regardless of the type

 

 

 

of transaction that it is), other than the following, none of which will be made
from the proceeds held in the Trust Account prior to the completion of the
initial Business Combination: repayment of a loan and advances up to an
aggregate of $250,000 made to the Company by the Sponsor; payment to the Sponsor
for certain office space, utilities, secretarial and administrative support as
may be reasonably required by the Company for a total up to $10,000 per month;
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating, negotiating and completing an initial Business Combination, and
repayment of loans, if any, and on such terms as to be determined by the Company
from time to time, made by the Sponsor or an affiliate of the Sponsor or any of
the Company’s officers or directors to finance transaction costs in connection
with an intended initial Business Combination, provided, that, if the Company
does not consummate an initial Business Combination, a portion of the working
capital held outside the Trust Account may be used by the Company to repay such
loaned amounts so long as no proceeds from the Trust Account are used for such
repayment. Up to $1,500,000 of such loans may be convertible into warrants at a
price of $1.50 per warrant at the option of the lender. Such warrants would be
identical to the Private Placement Warrants, including as to exercise price,
exercisability and exercise period.

 

10.The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

11.As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Ordinary
Shares” shall mean the Class A Ordinary Shares and Class B ordinary shares, par
value $0.0001 per share (the “Class B Ordinary Shares”); (iii) “Founder Shares”
shall mean the 11,500,000 Class B Ordinary Shares issued and outstanding (up to
1,500,000 of which are subject to complete or partial forfeiture if the
over-allotment option is not exercised by the Underwriters); (iv) “Initial
Shareholders” shall mean the Sponsor and any Insider that holds Founder Shares;
(v) “Private Placement Warrants” shall mean the 6,666,667 warrants (or 7,466,667
warrants if the over-allotment option is exercised in full) that the Sponsor has
agreed to purchase for an aggregate purchase price of $10,000,000.50 (or
$11,200,000.50 if the over-allotment option is exercised in full), or $1.50 per
warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (vi) “Public Shareholders” shall mean the
holders of securities issued in the Public Offering; (vii) “Trust Account” shall
mean the trust fund into which a portion of the net proceeds of the Public
Offering and the sale of the Private Placement Warrants shall be deposited; and
(viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

12.The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

13.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be

 

 

 

changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

14.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and each Insider and their respective successors, heirs and assigns and
permitted transferees.

 

15.Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

16.This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

17.This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

18.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

19.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

20.This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided, however,
that this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by March 31, 2021; provided further that
paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 

 

 

 

Sincerely,

 

VG ACQUISITION SPONSOR LLC

 





  By: /s/ Jessica Broderick     Name: Jessica Broderick     Title: Corvina
Holdings Limited, Its manager         By: /s/ Douglas R. Brown     Name: Douglas
R. Brown     Title:   Director               By: /s/ Teresa Briggs    
Name: Teresa Briggs     Title:   Director         By: /s/ James B. Lockhart III
    Name: James B. Lockhart III     Title:   Director         By: /s/ Evan
Lovell     Name: Evan Lovell     Title:   Director         By: /s/ Josh Bayliss
    Name: Josh Bayliss     Title:   Director         Acknowledged and Agreed:  
    VG ACQUISITION CORP.         By:   /s/ Evan Lovell       Name: Evan Lovell  
    Title: Chief Financial Officer              

 



[Signature Page to Letter Agreement]

 

 



 

 